The indictment preferred against this defendant contained two counts. He was found guilty under the first count, which operated as an acquittal of the charge against him in the second count, thereby rendering unnecessary a consideration of the questions presented on this appeal relating solely to the court's ruling upon the second count of the indictment.
The demurrers to count 1 of the indictment were properly overruled under the following authorities: Black v. State,205 Ala. 277, 87 So. 527; Bolton v. State, ante, p. 124,90 So. 50, and cases cited.
The pleas filed by defendant are without merit. They are directed to the contention that the Alabama prohibition laws were *Page 442 
superseded by the federal laws upon this subject. This question, however, has been decided adversely to this insistence in the case of Powell v. State, ante, p. 101,90 So. 138, and cases cited.
Nor is there any merit in plea No. 7. This ground of the plea was clearly subject to the demurrer interposed thereto. Moreover, it is not averred in this ground of the plea that the alleged prosecution in the federal court had terminated in an acquittal or conviction. The plea, as shown by the record, is faulty in other respects, but in no event could the insistence contained in this plea be taken as an answer to the indictment in the case at bar.
The questions raised on the motion for a new trial are the same as those raised by the pleadings in this case, with the exception of ground 8 of the motion, in which it is insisted that:
"The court should have given the general affirmative charge as requested by the defendant."
Under the statute the court was without authority to charge upon the effect of the testimony, unless required to do so by one of the parties. Code 1907, § 5362. No written charges, as shown by the record, were requested by defendant. For this reason, as well as for other reasons to be mentioned, this ground of the motion could not prevail.
But, aside from this, there was a sharp conflict in the evidence as to the charge contained in the first count of the indictment, the count under which the defendant was convicted, and, this being true, even if the general affirmative charge had been requested, its refusal would have been without error.
There was ample evidence offered by the state which, if believed by the jury beyond a reasonable doubt, would warrant and authorize them in returning a verdict of guilty. As a matter of fact the state introduced two eyewitnesses, the tendency of whose evidence was to the effect that they actually saw the defendant, together with three other men, engaged in operating a still, and in the distilling, making, or manufacturing of whisky in Madison county, Ala., and within the time covered by the indictment.
The defendant admitted that he was at the still at the time testified to by state witnesses, but by his own testimony and that of his witnesses strenuously insisted that he was not participating in the distilling, making, or manufacturing of the whisky in question, but insisted that he had been there at the still about 30 minutes when the officers came up, and that he had nothing to do with it at all.
This sharp conflict in the testimony presented a question for the determination of the jury, and in the submission of this case to the jury, and in the rulings on the testimony, there appears no error of a reversible nature. The judgment of the circuit court is therefore affirmed; the record being also free from error.
Affirmed.